Exhibit 10.41

 

Execution Copy

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), is entered into as
of December 29, 2014, by and among ARC Group Worldwide, Inc., a Utah corporation
(the “Parent”), the Lenders (as defined below) party hereto, and Administrative
Agent (as defined below).

 

RECITALS:

 

WHEREAS, the Parent, the Borrowers party thereto, the lenders from time to time
party thereto, (the “Lenders”), and McLarty Capital Partners SBIC, L.P., as
administrative agent (in such capacity, the “Administrative Agent”) are parties
to the Credit Agreement, dated as of November 10, 2014 (as the same may be
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement; and

 

WHEREAS, the Parent and the Borrowers wish to amend the Credit Agreement on the
terms set forth herein; and

 

WHEREAS, the Administrative Agent and the Required Lenders are willing to amend
the Credit Agreement, as provided for herein.

 

NOW THEREFORE, in consideration of the premises and the agreements herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

 

Section 1.  Interpretation.

 

1.1          Interpretation.  This Amendment shall be construed and interpreted
in accordance with the rules of construction set forth in Sections 1.02, 1.03,
1.04, 1.05 and 1.06 of the Credit Agreement.

 

Section 2.  Amendments to Credit Agreement.

 

2.1          Amendment of Section 1.01 (Defined Terms): Section 1.01 of the
Amended and Restated Credit Agreement is hereby amended by deleting, in its
entirety, the definition of “Excluded Contribution” and replacing such
definition with the following:

 

““Excluded Contribution” means (a) the Net Cash Proceeds from any issuance of
Equity Interests by the Parent to the Permitted Holders and their Related
Parties, (b) any other issuance of Equity Interests by the Parent to the extent
that not later than 90 days after any such issuance, such Net Cash Proceeds are
applied (i) to finance a Permitted Acquisition or other Investments permitted
hereunder or (ii) to finance Consolidated Capital Expenditures, (c) Equity
Interests issued to the Parent, any Borrower, any Guarantor or any Subsidiary of
a Loan Party, (d) Equity Interests issued to management, employees or directors
in connection with equity incentive and similar programs and (e) Equity
Interests issued in connection with the exercise of pre-emptive rights. 
Notwithstanding the foregoing, (i) no Net Cash Proceeds constituting a Cure
Amount shall be Excluded Contributions and (ii) the contributions

 

--------------------------------------------------------------------------------


 

described in clauses (a) and (b) above shall not constitute Excluded
Contributions, unless, after giving effect to prepayments made in accordance
with Section 2.03(v) with such Net Cash Proceeds, on a Pro Forma Basis, the
Senior Leverage Ratio is less than 2.25:1.00.”

 

2.2          Amendment of Section 2.03(b)(v) (Mandatory Prepayments).
Section 2.03(b)(v) of the Credit Agreement is hereby restated in its entirety to
read as follows:

 

“(v) Subject to the terms of the Senior Subordination Agreement, on the fifth
Business Day after the closing of any offering or sale of Equity Interests by or
any capital contribution to the Parent (other than any Excluded Contribution),
after satisfaction of the mandatory prepayment requirement set forth in
Section 2.03(b)(v) in the Senior Loan Agreement, the Borrowers will prepay the
Term Loan hereunder in an amount equal to (x) 25% of amount, if any, of such Net
Cash Proceeds, necessary to reduce the Senior Leverage Ratio to 2.25 to 1.00 on
a Pro Forma Basis, plus (y) 50% of the balance, if any, of such Net Cash
Proceeds.  Notwithstanding the foregoing, the Borrowers will make such
prepayments in respect of any Net Cash Proceeds constituting a Cure Amount in an
amount equal to 100% of such Net Cash Proceeds.”

 

Section 3.              Effectiveness.

 

3.1          Conditions Precedent.  The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent:

 

(a)           this Amendment shall have been (i) executed by the Parent, the
Administrative Agent and the Required Lenders and (ii) acknowledged by each of
the other Loan Parties, and in each case, counterparts hereof as so executed or
acknowledged shall have been delivered to the Administrative Agent, sufficient
in number for distribution to the Administrative Agent, each Lender and the
Parent;

 

(b)           the Administrative Agent shall have received such assurances,
certificates, documents, consents or opinions as the Administrative Agent or any
Lender may reasonably require.

 

(c)           the Loan Parties shall have paid all reasonable legal fees and
expenses of the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and the other documents being
executed or delivered in connection therewith, and for which they have received
invoices at least one Business Day prior to the date the other conditions in
this section have been satisfied; and

 

(d)           after giving effect to this Amendment, all of the representations
and warranties set forth in Section 5 below and in the Credit Agreement will be
true and correct in all material respects (without duplication of any
materiality qualifier contained therein) on and as of the date hereof as though
made on and as of the date hereof, except to the extent that such
representations and warranties expressly related to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) as of such earlier date and no Default or Event of Default shall exist.

 

First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

3.2          Amendment Effective Date.  This Amendment shall be effective on the
date (the “First Amendment Effective Date”) upon which the conditions precedent
set forth in Section 3.1 above are satisfied.

 

Section 4.   Affirmation.

 

Each of the Loan Parties hereby consents and agrees to and acknowledges and
affirms the terms of this Amendment.  Each of the Loan Parties hereby further
agrees that their respective obligations under the Credit Agreement, the
Guarantee and Security Agreement and each of the other Loan Documents shall
remain in full force and effect and shall be unaffected hereby.

 

Section 5.  Representations and Warranties.  Each Loan Party hereby represents
and warrants to the Administrative Agent and the Lenders party hereto as
follows:

 

5.1          Power and Authority.  It has all requisite power and authority to
execute and deliver this Amendment and perform its obligations hereunder.

 

5.2          Authorization.  It has taken all necessary corporate or limited
liability company action, as applicable, to duly authorize the execution and
delivery of this Amendment and this Amendment has been duly executed and
delivered by its duly authorized officer or officers.

 

5.3          Non-Violation.  The execution and delivery of this Amendment and
the performance and observance by it of the provisions hereof (a) do not violate
or contravene its Organization Documents or any applicable Laws or (b) conflict
with or result in a breach or contravention of any provision of, or constitute a
default under, any other agreement, instrument or document binding upon or
enforceable against it.

 

5.4          Validity and Binding Effect.  Upon satisfaction of the conditions
set forth in Section 3.1 above, this Amendment shall constitute a legal, valid
and binding agreement of such Loan Party, enforceable against it in accordance
with its terms, except as such enforceability may be limited by Debtor Relief
Laws and by general principles of equity and principles of good faith and fair
dealing.

 

5.5          Representations and Warranties in Credit Agreement.  The
representations and warranties of each Loan Party contained in the Credit
Agreement as modified hereby are true and correct in all material respects
(without duplication of any materiality qualifier contained therein) on and as
of the date hereof as though made on and as of the date hereof, except to the
extent that such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such earlier date.

 

5.6          No Consent.  No consent, exemption, authorization or approval of,
registration or filing with, or any other action by, any Governmental Authority
is required in connection with this Amendment or the execution, delivery,
performance, validity or enforceability of this Amendment, except consents,
exemptions, authorizations, approvals, filings and actions which have been
obtained or made and are in full force and effect.

 

5.7          No Event of Default.  No Default or Event of Default exists before,
nor will occur immediately after, giving effect to this Amendment or as a result
of observing any provision hereof.

 

--------------------------------------------------------------------------------


 

Section 6.  Miscellaneous.

 

6.1          Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

6.2          Survival of Representations and Warranties.  All representations
and warranties made hereunder shall survive the execution and delivery of this
Amendment.

 

6.3          Severability.  Any provision of this Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

6.4          Headings.  The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

6.5          Loan Documents Unaffected.  Each reference to the Credit Agreement
in any Loan Document shall hereafter be construed as a reference to the Credit
Agreement as modified hereby.  Except as otherwise specifically provided, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of any party under, the
Credit Agreement or any other Loan Document, nor alter, modify, amend or in any
way affect any provision of the Credit Agreement or any other Loan Document,
including, without limitation, the guarantees, pledges and grants of security
interests, as applicable, under each of the Collateral Documents, all of which
are ratified and affirmed in all respects and shall continue in full force and
effect.  This Amendment is a Loan Document.

 

6.6          Entire Agreement.  This Amendment, together with the Credit
Agreement and the other Loan Documents, integrates all the terms and conditions
mentioned herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.

 

6.7          Acknowledgments.  Each Loan Party hereby acknowledges that:

 

(a)           it has consulted and been advised by its own legal counsel in the
negotiation, execution and delivery of this Amendment and the other Loan
Documents and it has consulted its own accounting, regulatory and tax advisors
to the extent it has deemed appropriate;

 

(b)           it is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated by this Amendment
and by the other Loan Documents;

 

(c)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Loan Party arising out of or in connection with
this Amendment or any of the other Loan Documents, and the relationship between
the Administrative Agent and the Lenders, on one hand, and the Loan Parties, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor;

 

--------------------------------------------------------------------------------


 

(d)           the Lenders have no obligation to the Loan Parties or any of their
respective Affiliates with respect to the transactions contemplated by this
Amendment and by the other Loan Documents, except any obligations expressly set
forth in this Amendment and in the other Loan Documents;

 

(e)           the Lenders and their Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Loan
Parties and their respective Affiliates, and the Lenders have no obligation to
disclose any of such interests to the Loan Parties or any of their respective
Affiliates; and

 

(f)            no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders.

 

6.8          Counterparts.  This Amendment may be executed by the parties hereto
separately in one or more counterparts, each of which when so executed shall be
deemed to be an original, but all of which when taken together shall constitute
one and the same agreement.  Transmission by a party to another party (or its
counsel) via facsimile or electronic mail of a signed copy of this Amendment (or
a signature page of this Amendment) shall be as fully effective as delivery by
such transmitting party to the other parties hereto of a counterpart of this
Amendment that had been manually signed by such transmitting party.

 

6.9          Governing Law.  THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW).  TO THE FULLEST EXTENT PERMITTED BY LAW, THE
PARENT, EACH BORROWER, AND EACH GUARANTOR BY ITS ACKNOWLEDGMENT HEREOF HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
JURISDICTION OTHER THAN THE STATE OF NEW YORK GOVERNS THIS AMENDMENT OR ANY OF
THE OTHER LOAN DOCUMENTS.

 

6.10        Jury Trial Waiver.  EACH OF THE PARTIES TO THIS AMENDMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OF THE OTHER
LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER
MODIFICATIONS RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first above written.

 

 

 

ARC GROUP WORLDWIDE, INC.

 

 

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

CFO

 

--------------------------------------------------------------------------------


 

 

MCLARTY CAPITAL PARTNERS SBIC, L.P., as Administrative Agent and as a Lender

 

 

 

 

By:

/s/ Christopher D. Smith

 

Name:

Christopher D. Smith

 

Title:

Manager

 

--------------------------------------------------------------------------------


 

Acknowledged and agreed:

 

 

 

ADVANCED FORMING TECHNOLOGY, INC.,

 

as a Borrower

 

 

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

CFO

 

 

 

 

ARC WIRELESS, INC.,

 

as a Borrower

 

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

CFO

 

 

 

 

FLOMET LLC,

 

as a Borrower

 

 

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

CFO

 

 

 

 

GENERAL FLANGE & FORGE LLC,

 

as a Borrower

 

 

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

CFO

 

 

 

 

TEKNA SEAL LLC,

 

as a Borrower

 

 

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

CFO

 

 

 

 

3D MATERIAL TECHNOLOGIES, LLC,

 

as a Borrower

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

CFO

 

 

--------------------------------------------------------------------------------


 

QUADRANT METALS TECHNOLOGIES LLC,

 

as a Borrower

 

 

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

CFO

 

 

 

 

 

 

 

ARC WIRELESS, LLC,

 

as a Guarantor

 

 

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

CFO

 

 

 

 

 

 

 

ARC METAL STAMPING, LLC,

 

as a Guarantor

 

 

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

CFO

 

 

 

 

 

 

 

ADVANCE TOOLING CONCEPTS, LLC,

 

as a Guarantor

 

 

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

CFO

 

 

 

 

 

 

 

THIXOFORMING LLC,

 

as a Guarantor

 

 

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

CFO

 

 

--------------------------------------------------------------------------------